Citation Nr: 0328493	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
bilateral foot callosities.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a shell fragment wound to the right hand, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from May 1950 to May 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Washington, DC, Regional Office 
(RO).


FINDINGS OF FACT

1.  A March 2000 RO decision denied entitlement to an 
evaluation greater than 10 percent for bilateral foot 
callosities, and the veteran appealed.

2.  A January 2002 RO decision assigned a 50 percent 
evaluation for bilateral foot callosities.

3.  At a June 2003 hearing, the veteran expressed 
satisfaction with the increased rating and withdrew his 
pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2002 notice of an increased rating assigned for 
a foot disorder in a January 2002 rating decision, the RO 
contended that the increased rating was a full grant of the 
benefit sought on appeal, and that the veteran's appeal was 
"considered withdrawn."  Notably, however, when a veteran 
disagrees with the evaluation assigned for a service-
connected disorder, it is presumed that he seeks the maximum 
benefit allowed by law or regulation, i.e., 100 percent.  
Accordingly, the appeal remains open until that benefit is 
awarded or until the appeal is decided or withdrawn.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Unless withdrawn on the record at hearing, appeals may only 
be withdrawn in writing.  38 C.F.R. § 20.204.  Moreover, 
appeals may only be withdrawn by the claimant or his 
representative.  Id.  There is no provision in law for the RO 
to withdraw an appeal except where the claim is for service 
connection and service connection is granted, or when the 
claim is for an increased rating and a 100 percent evaluation 
is assigned.

In this case, the veteran appealed a March 2000 RO decision 
that denied an evaluation greater than the 10 percent then 
assigned for bilateral foot callosities.  However, after the 
50-percent evaluation was assigned by the January 2002 RO 
decision, the veteran testified at a June 2003 Board hearing 
with regard to this appeal, expressed satisfaction with the 
50 percent evaluation assigned, and withdrew his appeal.  
Accordingly, the Board now lacks jurisdiction to review the 
issue, and it must be dismissed.


ORDER

The appeal is dismissed.


REMAND

In this case, the veteran claims entitlement to an increased 
evaluation, from the 10 percent evaluation currently 
assigned, for residuals of a shell fragment wound to the 
right hand.  Disability evaluations are based on the VA 
Schedule for Rating Disabilities set out in 38 C.F.R. Part 4.  
The evaluations are designed to compensate the veteran for 
reductions in earning capacity resulting from specific 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).

Residuals of a shell fragment wound incurred in April 1951 
consist of a well-healed, one millimeter scar on the dorsum 
of the right hand.  Though the veteran contends that the scar 
drains, examiners have noted no evidence of drainage, 
cellulitis, fluid collection, or soft-tissue mass.  He cannot 
quite touch the palm of his hand with his fingers or thumb, 
but there is no evidence of ankylosis.  He has complained of 
pain in the right hand, but examiners have noted that it is 
not tender to palpation.  He reports reduced grip strength, 
but examiners have noted that he uses his hand effectively 
and without evidence of loss of grip strength, and have 
opined that the reduced grip strength is voluntary.  X rays 
of the right hand have not shown abnormality.  He has a 
nonservice connected cervical spine disorder and associated 
radiculopathy of the right upper extremity, but examiners 
have not attributed radicular symptoms to his shell fragment 
wound.

In spite of the foregoing, this case is not ripe for 
adjudication.  That is because the veteran has not been given 
that notice required by the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, 
notice of the evidence VA will obtain, and notice of the 
claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  However, a provision in one 
of the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003).  
This remand will enable the RO to provide the veteran with 
the requisite notice which is set out in detail below.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim is evidence 
that all of the fingers of his right 
hand, or at least the thumb and one 
finger or the index finger and one 
other finger, are ankylosed; or that 
the shell fragment wound caused a 
severe or moderately-severe injury 
to Muscle Groups VII or VIII; or 
that the shell fragment wound caused 
at least moderate incomplete 
paralysis of the musculospiral 
nerve, or at least moderate 
incomplete median or ulnar nerve 
paralysis.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  That he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and that he waives any 
remaining appellate period set forth 
in 38 U.S.C.A. § 5103..

2.  Upon completion of the development 
prescribed above, the RO must determine 
the need for further VA examinations and 
afford the veteran such examinations as 
are warranted by evidentiary development 
prescribed above.  In the event the 
veteran is afforded such VA examinations, 
examiners must review the claim file and 
record their review thereof in their 
report.  If the veteran is afforded such 
VA examinations, examiners must 
distinguish disability due to the shell 
fragment wound from that due to a 
nonservice connected cervical spine 
disorder.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  If the 
decision is unfavorable, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



